EXHIBIT 10.2
AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT
     The EMPLOYMENT AGREEMENT entered into by and between Apollo Group, Inc.
(the “Company”) and Charles B. Edelstein (the “Executive”), dated July 7, 2008
and as subsequently amended effective as of October 31, 2008 (the “Agreement”),
is hereby further amended effective as of February 23, 2009, as follows:
     1. Section 6(d) of the Agreement is hereby amended in its entirety to read
as follows:
     (d) Living Expenses. Until such time as the Company makes available
Company-owned or leased housing to the Executive in the geographic location of
the Company’s corporate headquarters in Phoenix, Arizona, the Company shall pay
the Executive a monthly allowance in the dollar amount of $3,000 to cover his
housing, food and other living costs while he is in the Phoenix Metropolitan
Area. The payment for each month shall be made in arrears no later than five
(5) business days after the end of the applicable month.
     2. Section 6(e) of the Agreement is hereby amended in its entirety to read
as follows:
     (e) Travel Expenses. The Company will reimburse the Executive for
reasonable expenses incurred in traveling to and from the Company’s offices in
Chicago, Illinois and the corporate headquarters in Phoenix, Arizona.
Accordingly, the Executive shall submit appropriate evidence of each such travel
expense within sixty (60) days after the later of (i) his incurrence of that
expense or (ii) his receipt of the invoice or billing statement for such
expense, and the Company shall provide the Executive with the requisite
reimbursement within ten (10) business days thereafter; provided, however, that
the amount of round-trip air travel to be so reimbursed shall in no event exceed
the cost of a first class round-trip ticket between Phoenix, Arizona and
Chicago, Illinois on a commercial airline.
     3. Except as modified by this Amendment, all the terms and provisions of
the Agreement shall continue in full force and effect.
     IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Amendment to be
executed on its behalf by its duly-authorized officer on the date indicated
below, and the Executive has executed this Amendment on the date indicated
below.

     
CHARLES B. EDELSTEIN
  APOLLO GROUP, INC.  
/s/ Charles B. Edelstein
  By: /s/ Joseph L. D’Amico  
Dated: March 31, 2009
  Title: President and Chief Operating Officer  
 
  Dated: March 31, 2009

